DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-21 are pending in the instant application. No claims have been added. No claims have been cancelled.  Claims 1, 8, and 15 have been amended. The rejection of the pending claims is hereby made final.



Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive. The pending claims recite methods and systems for deterministic reconciliation and matching of payments with account receivables.  Exemplary claim 1 recites the steps of: receiving actual payment information from a fundraising system; determining a set of donations, installments, and fund allocations affected by the actual payment information, the fund allocations indicating at least one fund that donations are allotted toward, where the at least one fund is an accounting representation of a project that the donations are to support; matching the actual payment information against the set of donations, (Alice Corp) and risk hedging (Bilski).  The claims as a whole are similar to the claimed invention of the aforementioned claimed invention of the preceding cases, which were described as directed to an abstract idea found to be concepts relating to mitigating risks such as mitigating settlement risk, where this was found to be a fundamental economic practice and/or certain method of organizing human activity.  Therefore, the claims are directed to an abstract idea.  Looking at the combination of the elements as recited in the pending claims, the examiner submits that the pending claims also fail to show an inventive concept, unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the pending claims do not invoke any of the considerations that courts have identified as providing significantly more than the exception.  The combination of the elements is no more than the sum of their parts, and provides nothing more than mere automation of a payment process that were in years past performed manually by retailers when engaging with a customer.  Mere automation of an economic business practice 

102
Applicant’s arguments and amendments have been considered by the examiner, but are not found to be persuasive. Regarding Applicant’s assertions pertaining to the allowability of claims, the examiner submits the claims as filed have been considered under 35 USC 101, 112, 102, and 103, respectively, as per Office Guidelines and a prima facie case of unpatentability has been determined to exist and has been presented (see at least MPEP 2103).  If the Applicant would like to discuss proposed amendments in order to further prosecution or to potentially place the pending claims in condition for allowance, the examiner suggests that the applicant schedule a telephonic interview to discuss the application further.  Regarding the proposed amendments to the pending claims, the examiner submits that the applied prior art reference Tierney et al teaches wherein  the term “fund” may represent a project in at least paragraph [0022] as cited in the rejection below. The examiner submits that the fund as taught by the prior art does effectively anticipate the fund as recited in the newly amended claims.  The rejection of the pending claims is therefore hereby maintained and made final. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim(s) 1-21 are directed to methods and systems for deterministic reconciliation and matching of payments with accounts receivable (see at least paragraph [0014] and at least claim 1 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – receiving payment information;
Limitation 2 – determining a set of donations, installments, and fund allocations affected by the actual payment information;
Limitation 3 – matching the payment information against the set of donations, installments, and fund allocations; and
Limitation 4 – adjusting recorded revenue amounts for at least one fund allocation record and payment record in response to a mismatching of payment information
	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are considered to be routine, conventional, and well-understood:

Generic Computer Element 1 – a computer configured to:

receive payment information;
determine a set of donations, installments, and fund allocations affected by the actual payment information;
match the payment information against the set of donations, installments, and fund allocations; and
adjust recorded revenue amounts for at least one fund allocation record and payment record in response to a mismatching of payment information

	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) in view of Tierney et al (US 2013/0268440)



Regarding claim 1, the prior art discloses a computer implemented method of deterministic reconciliation and matching of payments with accounts receivable revenue for a donation management system, the method comprising:
(see at least paragraph [0217] and [0218] “The multi-channel gift processing system also contains data tables and indexes for charitable transaction [receiving actual payment information from a fundraising system] and charitable payment transaction history (4906) that is linked to the revenue sub ledger journal (4909) by foreign key relationship. It stores designations (donor intent) and associated marketing for designations and any account segment information related to designations, restrictions, and funds (4907). It stores individual and organization profiles and indexes of those profiles and their relationships to designations, and charitable transactions and charitable transaction payments [determining a set of donations, installments, and fund allocations affected by the actual payment information] (4908). All of the information stored by the multi-channel gift processing solution can be accessed through the offline administrative web site (4916) The fund allocations indicating the at least one fund that donations are allotted toward, where the at least one fund is an accounting representation of a project that the donations are to support [0022]The second way of handling donation online or via mobile is for a user to donate through an electronic catalog. This is based on a single giving page where the donor selects one of the possible designations for their gift from a drop down box. For example a donor selects one project, fund or cause they are interested in donating to, then fill out a web form with personal data that is not only time consuming but increases the security risk of transmitting personal information over the network. 
[0218] Any payment processed via credit card or ACH is managed through the embedded payment processing (4910) which stores credit cards, bank accounts, authorizes and captures transactions, updates charitable payment history settlement and deposit status and allocates fees. The embedded payment processing communicates directly with the acquiring bank (4912) through a payment gateway or via ISO8583 messaging (4911). The embedded payment processing also communicates directly with the bank to via NACHA file transmissions to process donor transactions and to perform distribution of funds to clients related to payments processed [adjusting recorded revenue amounts for at least one fund allocation record and payment record in an installment database and a ledger database [0049] The financial accounting for a non-profit is a critical part of providing accountability to donors for how funds are used. Typically the offline gift processing solution provides either the reports or a file of journal entries that update the general ledger in the financial solution to ensure that it is synchronized with what donations have been received by the organization., in response to mismatching of the actual payment information against the set of donations, installments, and fund allocations in at least one database of an accounting management system ](4914). Lastly, the system also has an integrated CASS address processor used to standardize and geo code every address prior to its being stored to make it a better tool for locating duplicates within the application [matching the actual payment information against the set of donations, installments, and fund allocations](4915)”).  

Regarding claim 2, the prior art discloses the method of claim 1, further comprising:
determining whether the actual payment information indicates an allocation change to funds of a donation (see at least paragraph [0218] “Any payment processed via credit card or ACH is managed through the embedded payment processing (4910) which stores credit cards, bank accounts, authorizes and captures transactions, updates charitable payment history settlement and deposit status and allocates fees”).

Regarding claim 3, the prior art discloses the method of claim 1, further comprising:
(see at least paragraph [0240] “A deposit ledger entry is created and associated with the payment for the settled amount and a fee ledger entry is created for the difference in the settled amount and the payment amount (5711)”).

Regarding claim 4, the prior art discloses the method of claim 1, wherein the actual payment includes a negative amount, further comprising:
creating a Payment Transaction Ledger Entry (PaTLE) and at least one Pledge Allocation Payment Ledger Entry (PAPLE) to indicate a negation of previously received payments (see at least paragraph [0032] “to ensure that the financial accounting for the gifts received by an organization reflects the data captured and recorded in the gift processing system. Typically this process involves setting up multiple accounts to represent revenue and deposits correctly in the general ledger. These accounts must match the accounts as they are defined in the financial solution (0208) in order for the output from the gift processing system (0203) to be input into the financial solution (0204)”).

Regarding claim 5, the prior art discloses the method of claim 1, further comprising:
constructing a mapping of expected payments, received payments, fund allocations and installments (see at least paragraph [0317] “An embodiment wherein the DDB comprises a plethora a of the donor ID tokens, the donor ID tokens being individually mapped to an entry in the GOC”).

Regarding claim 6, the prior art discloses the method of claim 1, further comprising:
generating a set of positive and negative Payment Transaction Ledger Entries (PaTLEs) and Pledge Allocation Payment Ledger Entries (PAPLEs) that describe actual payments, allocations, and portions of revenue satisfied by the actual payments (see at least paragraph [0060] “A receivable is setup in the ledger of the participating organization for all gift payments received during the period being reconciled (2404)”).

Regarding claim 7, the prior art discloses the method of claim 1, further comprising:
reversing recorded revenue records in response to changes in expected revenue based on the actual payment information (see at least paragraph [0032] “recorded in the gift processing system. Typically this process involves setting up multiple accounts to represent revenue and deposits correctly in the general ledger”).


Claims 8-21 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

		Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687